

EXHIBIT 10.2




Amendment Number Two
to the
Regions Financial Corporation Supplemental 401(k) Plan
Restated as of January 1, 2014




WHEREAS, Regions Financial Corporation (the “Corporation”) is the sponsor of the
Regions Financial Corporation Supplemental 401(k) Plan (the “Plan”); and


WHEREAS, Section 8.2 of the Plan provides that the Corporation may amend the
Plan from time to time; and


WHEREAS, effective May 31, 2017, the Corporation amended its Post 2006
Supplemental Executive Retirement Plan (the “SERP”) to freeze the Accrued
Benefit (as defined in the SERP) of the Corporation’s Chairman, President and
Chief Executive Officer and to convert the value of such Accrued Benefit as of
such date to a lump sum, in accordance with the applicable terms of the SERP,
and to credit such lump sum amount to an account under the Plan; and


WHEREAS, the Corporation desires to amend the Plan in order to permit the
crediting of such frozen Accrued Benefit under the Plan;


NOW, THEREFORE, the Corporation hereby amends the Plan, effective as of May 31,
2017, as follows:




1.
    Subsection (f) of Section 2.1 of the Plan is amended in its entirety to read
as follows:



(f) Supplemental Executive Retirement Plan Account means the portion of the
Participant’s Account attributable to the Participant’s benefit transferred from
the Regions Financial Corporation Post 2006 Supplemental Executive Retirement
Plan on or after January 1, 2014, including any gains or losses credited on such
amount in accordance with Section 5.2.
2.    Section 7.2 (“Claims Procedure”) of the Plan is amended by adding to the
end thereof the following new subsection (d):


(d) Timing and Venue. Any claim that could be brought under this Section 7.2
must be submitted as a claim hereunder and must be submitted within two years of
(1) the date on which the payment of benefits under the Plan was made, or (2)
the date on which the action complained or grieved of occurred. No action at law
or equity may be brought without submission of a claim in accordance with the
provisions of this Section 7.2, including the provision for Appeal. No action at
law or equity to recover benefits under the Plan or otherwise subject to this
Section 7.2 shall be commenced later than one year from the date a decision on
Appeal is furnished to the claimant. Any such action at law or equity must be
filed in the United States District Court for the Northern District of Alabama.
3.     All other terms, provisions, and conditions of the Plan not herein
amended shall remain in full force and effect.


* * * * *





